Robert W. Hansen, J.
(concurring in denial of motion for rehearing). In A. J. Sweet, Inc. v. Industrial Comm. (1962), 16 Wis. 2d 98, 114 N. W. 2d 141, 114 N. W. 2d 853, this court considered whether a loss of work by claimant employees due to lockout or plant shutdown by an employer constituted a bona fide labor dispute under sec. 108.04 (10) of the Wisconsin Unemployment Compensation Act. On the issue of whether a labor dispute was bona fide within the meaning of the statute, this court in Sweet held that “. . . resolving this issue involves the construction of the agreement between the parties . . . .” (Id. at page 105.) In Sweet, this court found that the collective bargaining contracts between the parties “. . . contained no express language prohibiting either strikes or lockouts during their term. . . .” (Id. at page 106.) The court held that the contracts contained no express provision or implied promise that “. . . the employers would not utilize the device of a lockout . . . .” (Id. at page 110.) It necessarily fol*785lowed, the court concluded, that the claimant employees’ loss of time from work was “. . . due to a bona fide labor dispute within the meaning of sec. 108.04 (10), Stats.” (Id. at page 110.) In the case before us, the existing agreement between employer and employees expressly provided that: “The Company agrees that there will be no lockouts during the period of this Agreement.” (labor agreement, page 20.) The employees’ organization had filed, pursuant to the agreement, a termination of agreement notice. Subsequently and prior to the lockout, the labor group withdrew that notice, stating: “In light of President Nixon’s ninety day freeze on wages and prices, this letter will serve as a withdrawal of that termination notice and of our desire to continue to work under the terms of the existing agreement, . . .” until a new agreement was reached or new termination notice sent. Under the ruling in Sweet, the writer would on this set of facts hold that claimant employees’ loss of time from work for which they seek unemployment benefits was not due to a bona fide labor dispute within the meaning of sec. 108.04 (10), Stats. Where the claimant employees had clearly indicated their willingness to continue work under the existing agreement, the writer would further hold that the labor dispute was not “in active progress” within the meaning of sec. 108.04 (10). The employer here notified the claimant employees: “The entire mill will be shut down effective no later than the end of the last shift on September 3,1971, and until further notice.” Whether this notice and shutdown is considered, as it was in the concurring opinion, as a permanent closing down of operations, or, as it has been here, as a temporary lockout, it does not under the facts here constitute what the statute requires for disqualification from benefits of employees who have lost time from work due to a lockout precipitated by a bona fide labor dispute that was in active progress.